In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00012-CV

PATRICK MAHAFFEY, Appellant                   §   On Appeal from the 48th District
                                                  Court

V.                                            §   of Tarrant County (048-268735-13)

                                              §   November 15, 2018
SETH WASHBURNE AND THIRSTY 13TH,
LLC, Appellees                                §   Opinion by Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Patrick Mahaffey shall pay all of the costs of

this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth